 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      RODNEY D. SPARKS,                                 Case No. 1:18-cv-00778-JDP
 9
                         Plaintiff,                     ORDER ON SOCIAL SECURITY APPEAL
10
             v.
11
      COMMISSIONER OF SOCIAL
12    SECURITY,
13                       Defendant.
14

15

16          This matter is before the court on claimant’s request for judicial review of an unfavorable

17   decision of the Commissioner of the Social Security Administration (“SSA”) regarding his

18   application for a period of disability and disability insurance benefits. On September 17, 2019, I

19   heard argument from the parties. I have reviewed the record, administrative transcript, briefs of

20   the parties, and applicable law, and have considered arguments made at the hearing. For the

21   reasons stated on the record at oral argument and in this order, I vacate the administrative

22   decision of the Commissioner of the Social Security Administration and remand this case for

23   further proceedings before the Administrative Law Judge (“ALJ”).

24          As explained in more detail at oral argument, I remand because the ALJ did not give

25   sufficient weight to the disability determination of the Department of Veterans Affairs (“VA”) or

26   explain why she discounted that determination. In the Ninth Circuit, “an ALJ must ordinarily

27   give great weight to a VA determination of disability,” and may give less weight only if she

28   “gives persuasive, specific, valid reasons for doing so that are supported by the record.”
                                                       1
 1   McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002). Here, the ALJ mentioned the VA

 2   disability rating in passing, see AR at 19, but did not give it any weight or explain her decision to

 3   disregard it. This requires for remand. See also Luther v. Berryhill, 891 F.3d 872, 877 (9th Cir.

 4   2018) (“Simply mentioning the existence of a VA rating in the ALJ’s decision is not enough.”).1

 5            The clerk of court is directed to enter judgment in favor of Rodney D. Sparks and against

 6   defendant Commissioner of Social Security, and to close this case.

 7   IT IS SO ORDERED.
 8

 9   Dated:      September 17, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13   No. 205.

14

15

16

17

18

19

20
21

22

23

24

25

26
     1
      The government represents in its brief that “for claims filed after March 27, 2017, SSA will no
     longer provide any analysis of determinations made by other governmental agencies about
27   whether an individual is disabled, employable, or entitled to benefits.” ECF No. 21. Such a
     policy would appear to be at odds with the law of the Ninth Circuit. See McCartey, 298 F.3d at
28   1076.
                                                       2
